UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

JADA KARIM,

                       Plaintiff,                  MEMORANDUM & ORDER
                                                   20-CV-2066(EK)(RLM)
                 -against-

BRANDON REASE,

                       Defendant.

------------------------------------x

ERIC KOMITEE, United States District Judge:

          Plaintiff Karim brought negligence claims arising from

a car accident in Memphis, Tennessee.         He named three

defendants, but subsequently dismissed two of them — Nadine

Wilson and Astoria NY Holdings, LLC.         Plaintiff now moves to

transfer venue to the Western District of Tennessee, where the

accident occurred (and the sole remaining defendant, Brandon

Rease, is domiciled).    Defendant Rease opposes transfer and

moves to dismiss for lack of personal jurisdiction and improper

venue.   For the reasons set forth below, I deny Plaintiff’s

transfer motion and grant Defendant’s motion to dismiss the

case.

                             I.     Background

          Karim alleges that he suffered injuries in a car

accident in Memphis, Tennessee.         According to the complaint,


                                    1
defendant Rease struck the vehicle in which Plaintiff was a

passenger.

          The complaint asserts jurisdiction based on the

diversity statute, 18 U.S.C. § 1332.    But Plaintiff alleged that

he and two of the defendants — Wilson and Astoria — were

citizens of New York, which defeats diversity (and thus this

Court’s subject-matter jurisdiction).   Following a pre-motion

conference on October 21, 2020, Plaintiff stipulated to the

dismissal of Wilson and Astoria.

          Plaintiff now moves to transfer the case to the

Western District of Tennessee, where the accident occurred and

the only remaining defendant (Rease) is domiciled.    Rease

opposes the motion on the ground that the action could not “have

been brought” in the Western District of Tennessee, Def.’s

Transfer Opp. & Mot. to Dismiss Br. at 6, ECF No. 34-2, given

that no federal court possessed subject-matter jurisdiction over

the action at the time it was filed.    Rease argues that because

the case cannot be transferred, and because he is not subject to

personal jurisdiction in New York, the case must be dismissed.

For the reasons set forth below, I agree.

                          II.   Discussion

A.        Motion to Transfer Venue

          The parties refer to two transfer statutes in their

briefs: 28 U.S.C. §§ 1404(a) and 1406(a).    Section 1404(a)
                                   2
provides that “[f]or the convenience of parties and witnesses,

and in the interest of justice, a district court may transfer

any civil action to any other district or division where it

might have been brought or to any district or division to which

all parties have consented.”   28 U.S.C. § 1404(a) (emphasis

added).   And Section 1406(a) provides that “[t]he district court

of a district in which is filed a case laying venue in the wrong

division or district shall dismiss, or if it be in the interest

of justice, transfer such case to any district or division in

which it could have been brought.”   28 U.S.C. § 1406(a)

(emphasis added).

          Although the parties dispute which venue statute

applies, the same issue arises regardless: whether the action

“could have been brought” or “might have been brought” in the

transferee district.   The Supreme Court has held that the phrase

“where [the action] might have been brought” in Section 1404(a)

“directs the attention of the judge who is considering a

transfer to the situation which existed when suit was

instituted” and not “to the time of transfer.”   Hoffman v.

Blaski, 363 U.S. 335, 342-43 (1960) (quoting Paramount Pictures,

Inc. v. Rodney, 186 F.2d 111, 119 (3d Cir. 1950) (Hastie, J.,

dissenting)).   Thus, to transfer venue, “subject matter

jurisdiction, personal jurisdiction, and venue would have had to

have been proper in the transferee court at the time the action
                                 3
was filed.”    Ivy Soc’y Sports Grp. LLC v. Baloncesto Superior

Nacional, No. 08-CV-8106, 2009 WL 2252116, at *3 (S.D.N.Y. July

28, 2009); see also Posven, C.A. v. Liberty Mut. Ins. Co., 303

F. Supp. 2d 391, 501 (S.D.N.Y. 2004) (under Section 1404(a), “an

action might have been brought in another forum if, at the time

the action was originally filed, the transferee court would have

had subject matter jurisdiction and personal jurisdiction over

the defendants, and if venue would have been proper in the

transferee court.”).      This requirement applies to both Section

1404(a) and 1406(a), given the similarity of the operative

language in each.     See Alexander & Alexander, Inc. v. Donald F.

Muldoon & Co., 685 F. Supp. 346, 349-50 (S.D.N.Y. 1988)

(applying Hoffman to both Section 1404(a) and 1406(a) because

both “provide that a district court may transfer an action only

to a district or division where the action might have been

brought initially”). 1

            Applying this test, Plaintiff’s motion to transfer

venue must be dismissed.       It is undisputed that no federal court

possessed subject-matter jurisdiction over the action when it

was filed.    Thus, the Western District of Tennessee is not a



      1 Plaintiff argues that Nautilus Insurance Co. v. Adventures Outdoors,
Inc., 247 F.R.D. 356 (E.D.N.Y. 2007) commands a different result. But that
case merely holds that courts may transfer venue even if the transferor court
lacks personal jurisdiction over the defendant; it says nothing about whether
courts may transfer cases when the transferee court lacked jurisdiction when
the case commenced.
                                      4
district in which the suit might (or could) have been brought

within the meaning of Sections 1404(a) or 1406(a).   Plaintiff’s

motion to transfer venue to the Western District of Tennessee is

therefore denied.

B.        Motion to Dismiss for Lack of Personal Jurisdiction

          Because the case cannot be transferred to the Western

District of Tennessee, it must be dismissed for lack of personal

jurisdiction.   As the plaintiff, Karim “bears the burden of

showing that the court has jurisdiction over” all the

defendants.   Metro. Life. Ins. Co. v. Robertson-Ceco Corp., 84

F.3d 560, 566 (2d Cir. 1996).   And he does not dispute that this

Court lacks personal jurisdiction over Rease.   See Pl.’s

Transfer Br. at 5, ECF No. 33 (stating that Rease is a resident

of Memphis and “has no other known contacts with New York”).

Thus, Defendant’s motion to dismiss for lack of personal

jurisdiction is granted.

                           III. Conclusion

          For the reasons stated above, Plaintiff's motion to

transfer venue to the Western District of Tennessee is denied

and Defendant’s motion to dismiss for lack of personal




                                 5
jurisdiction is granted.   The Clerk of Court is directed to

enter judgment and close this case.



          SO ORDERED.

                                /s/ Eric Komitee_________________
                               ERIC KOMITEE
                               United States District Judge


Dated:    June 30, 2021
          Brooklyn, New York




                                 6
